Title: To Thomas Jefferson from James Jackson, 9 January 1803
From: Jackson, James
To: Jefferson, Thomas


          
            Sir,
            Washington, Jany 9h, 1803.
          
          Relying on your goodness to excuse this intrusion on your time, I beg leave to interest myself in behalf of Brigadier General Wilkinson—That Gentleman by his conduct on the Frontiers of Georgia and at the late Creek treaty, has won the affections of I may almost say, all the Citizens of that State—Had the other Commissioners acted with the same Zeal and candor which guided the General, there is little doubt, but that the whole of the Talassee County, and the Okmulgee fork, agreeably to the intentions of the General administration, would have been ceded to the United States, instead of a slip of land, which it is impossible to form into any shape for a County; and which when settled, if the boundary remains as fixed by that treaty, will continually embroil the United States with those tribes—I mention this as a reason for his having interested me and I add my Fellow Citizens in his favor.
          A land Office under the mutual Cession between the United States and Georgia, is to be soon opened—a Surveyor General for the territory will, it is presumed, be appointed—Shall I be permitted to mention General Wilkinson as a proper character to fill this Office.—He is getting old in the service of his Country—has a Family to support; and he is by no means in affluent circumstances—I have seen some Gentlemen from the Mississipi & from what I can gather they are also in that Quarter Friendly to the General—and from his conduct in Tenessee, I am led to believe it would be gratifying to the Citizens of that State—and from Tenessee, and Georgia, in a considerable degree, will that territory be peopled—To have the confidence of the Whites and Reds, it strikes me, would be a necessary, qualification for that Office, and if This be correct—placing his long services out of view—in no one person in the United States, so far as my information goes, is this confidence so well established as in General Wilkinson.
          I have had the pleasure of a particular intimacy with the General this last Year, and know that his attachment to the present administration is unlimited.
          I am Sir with the sincerest respect & veneration Your Obedt Servt
          
            Jas Jackson
          
        